STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of the _____ day of
January 2012, by and between Advanced Voice Recognition Systems, Inc., a Nevada
corporation (“AVRS”) and the “Purchaser”.  Advanced Voice Recognition Systems,
Inc. and the Purchaser are collectively referred to as the “Parties.”

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:


1.                  PURCHASE AND SALE OF THE SHARES. 


A.                   PURCHASE AND SALE.  SUBJECT TO THE TERMS AND CONDITIONS OF
THIS AGREEMENT, THE PURCHASER AGREES TO PURCHASE FROM AVRS, AND AVRS AGREES TO
SELL TO THE PURCHASER, _______ SHARES OF THE COMMON STOCK OF AVRS, REFERRED TO
AS THE “SHARES”.  THIS AGREEMENT DOES NOT APPLY TO, AND NO REFERRAL FEE SHALL BE
OWED IN CONNECTION WITH ANY PROPOSED CONSULTANT AGREEMENTS.


B.                  PURCHASE PRICE.  THE PURCHASE PRICE FOR THE SHARES IS $.05
PER SHARE, OR _______.


C.                   PAYMENTS.  THE PURCHASE PRICE FOR THE SHARES WILL BE PAID
ON OR BEFORE JANUARY 25, 2012:


D.                  CERTIFICATES FOR THE SHARES.  PROMPTLY AFTER RECEIPT OF
PAYMENT OF THE PURCHASE PRICE, AVRS SHALL INSTRUCT ITS TRANSFER AGENT TO PREPARE
A STOCK CERTIFICATE FOR ________ SHARES FOR DELIVERY TO THE PURCHASER AT THE
PURCHASER’S ADDRESS SET FORTH ON THE SIGNATURE PAGE TO THIS AGREEMENT.  EACH
CERTIFICATE SHALL HAVE A LEGEND SUBSTANTIALLY AS FOLLOWS:  THE OFFERED SHARES
ARE RESTRICTED SECURITIES PURSUANT TO THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND SUBJECT TO CERTAIN IMPORTANT LIMITATIONS ON THEIR
RESALE OR OTHER TRANSFER.  THESE SHARES MAY NOT BE RESOLD OR TRANSFERRED UNLESS
THE SHARES ARE REGISTERED PURSUANT TO THE ACT AND QUALIFIED PURSUANT TO THE
APPLICABLE STATE STATUTES, UNLESS AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION IS DEMONSTRATED TO THE SATISFACTION OF THE COMPANY.


2.                  REPRESENTATIONS AND WARRANTIES OF AVRS.  AVRS REPRESENTS AND
WARRANTS TO THE PURCHASER AS FOLLOWS:


A.                   DUE INCORPORATION AND GOOD STANDING.  AVRS IS A CORPORATION
DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF NEVADA. 


B.                  DUE AUTHORIZATION.  ALL CORPORATE ACTION ON THE PART OF AVRS
NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THE AGREEMENT AND THE
PERFORMANCE OF THE OBLIGATIONS OF AVRS HEREUNDER, AND THE AUTHORIZATION,
ISSUANCE, SALE AND DELIVERY OF THE SHARES HAS BEEN TAKEN, AND THIS AGREEMENT
CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF AVRS, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM AND OTHER LAWS OF GENERAL APPLICATION
AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND (II) AS LIMITED BY
LAWS RELATING TO THE AVAILABILITY OF SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF, OR
OTHER EQUITABLE REMEDIES.


3.                  REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  THE
PURCHASER REPRESENTS AND WARRANTS TO AVRS THAT:


A.                   DUE AUTHORIZATION.   THE PURCHASER HAS THE LEGAL CAPACITY
AND AUTHORITY TO ENTER INTO THIS AGREEMENT.  ALL ACTIONS ON THE PURCHASER’S PART
NECESSARY FOR THE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE PERFORMANCE OF THE OBLIGATIONS OF THE PURCHASER HEREUNDER IN THE PURCHASE OF
THE SHARES HAS BEEN TAKEN, AND THIS AGREEMENT CONSTITUTES A VALID AND LEGAL
BINDING OBLIGATION OF THE PURCHASER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT (I) AS LIMITED BY APPLICABLE BANKRUPTCY, REORGANIZATION, MORATORIUM AND
OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, AND (II) AS LIMITED BY LAWS RELATING TO THE AVAILABILITY OF SPECIFIC
PERFORMANCE, INJUNCTIVE RELIEF, OR OTHER EQUITABLE REMEDIES.  


B.                  PURCHASE ENTIRELY FOR THE PURCHASER’S OWN ACCOUNT.  THE
PURCHASER IS PURCHASING THE SHARES IN THE ORDINARY COURSE OF BUSINESS FOR
INVESTMENT PURPOSES ONLY FOR THE PURCHASER’S OWN ACCOUNT, NOT AS A NOMINEE OR
AGENT, AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF,
AND THE PURCHASER HAS NO PRESENT INTENTION OF SELLING, GRANTING ANY
PARTICIPATION IN, OR OTHERWISE DISTRIBUTING THE SHARES. 


C.                   INFORMATION.  THE PURCHASER ACKNOWLEDGES REVIEW OF REPORTS
FILED BY AVRS WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION, AND THAT AVRS
HAS PROVIDED THE PURCHASER WITH NO INDICATION OF ANY VALUE OF THE SHARES OR OF
AVRS.  THERE HAVE BEEN NO REPRESENTATIONS, WARRANTIES OR PROMISES MADE TO
PURCHASER BY AVRS OR ANY REPRESENTATIVE OF AVRS THAT THE SHARES WILL APPRECIATE
IN VALUE, OR THAT THERE WILL BE ANY MARKET FOR THE RESALE OF THE SHARES BY THE
PURCHASER.  THE PURCHASER UNDERSTANDS THAT THE SHARES ARE EXTREMELY SPECULATIVE
AND SUBJECT TO A HIGH DEGREE OF RISK OF LOSS OF THE PURCHASER’S INVESTMENT. THE
PURCHASER AND THE PURCHASER’S ADVISORS, IF ANY, HAVE CONDUCTED THEIR OWN
INVESTIGATION WITH RESPECT TO AVRS AND THE SHARES, AND HAVE NOT RELIED UPON ANY
REPRESENTATION OF AVRS IN MAKING THE DECISION TO INVEST IN THE SHARES (OTHER
THAN THOSE REPRESENTATIONS SET FORTH IN SECTION 2 OF THIS AGREEMENT).  THE
PURCHASER HAS HAD AN OPPORTUNITY TO DISCUSS THE TERMS AND CONDITIONS OF THE
INVESTMENT IN THE SHARES WITH MANAGEMENT OF AVRS AND TO OBTAIN ANY ADDITIONAL
INFORMATION REGARDING THE INVESTMENT OR AVRS THAT IT HAS REQUESTED OF
MANAGEMENT.


D.                  INVESTMENT EXPERIENCE.  THE PURCHASER IS AN INVESTOR IN
SPECULATIVE SECURITIES WITH COMPANIES THAT HAVE NO REVENUE OR PROFITS AND LACK
LIQUIDITY AND CAPITAL RESOURCES AND HAS SUCH KNOWLEDGE, SOPHISTICATION AND
EXPERIENCE IN BUSINESS AND FINANCIAL MATTERS AS TO BE CAPABLE OF EVALUATING THE
RISKS OF THE INVESTMENT IN THE SHARES.  THE PURCHASER CONFIRMS THAT HE IS ABLE
TO BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE SHARES AND IS ABLE TO AFFORD A
COMPLETE LOSS OF SUCH INVESTMENT.


E.                   ACCREDITED INVESTOR STATUS IN THE U.S. AND CANADA.  THE
PURCHASER IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN REGULATION D
PROMULGATED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, AS MODIFIED BY
SECTION 413(A) OF THE DODD-FRANK ACT WHICH DELETES FROM THE CALCULATION OF NET
WORTH THE “VALUE OF THE PRIMARY RESIDENCE” OF THE INVESTOR.  THE PURCHASER IS AN
“ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN SECTION 1.1 OF THE CANADA
NATIONAL INSTRUMENT 45-106 (“NI45-106”).  SPECIFICALLY, THE PURCHASER IS AN
INVESTMENT FUND THAT EITHER (1) DISTRIBUTES OR HAS DISTRIBUTED ITS SECURITIES
ONLY TO (I) A PERSON THAT IS OR WAS AN ACCREDITED INVESTOR AS THAT TERM IS
DEFINED IN SECTION 1.1 OF NI45-106; (II) A PERSON THAT ACQUIRES OR ACQUIRED
SECURITIES IN CIRCUMSTANCES REFERRED TO IN SECTIONS 2.10 (MINIMUM AMOUNT
INVESTED) AND 2.19 (ADDITIONAL INVESTMENT IN INVESTMENT FUNDS) OF NI45-106; OR
(III) A PERSON DESCRIBED IN CLAUSES (I) OR (II) THAT ACQUIRES OR HAS ACQUIRED
SECURITIES UNDER SECTION 2.18 (INVESTMENT FUND REINVESTMENT) OF NI45-106; OR (2)
DISTRIBUTES OR HAS DISTRIBUTED SECURITIES UNDER A PROSPECTUS IN A JURISDICTION
OF CANADA FOR WHICH THE REGULATOR OR, IN QUEBEC, THE SECURITIES REGULATORY
AUTHORITY, HAS ISSUED A RECEIPT. 


F.                   RESTRICTED SECURITIES.  THE PURCHASER UNDERSTANDS THAT THE
SHARES BEING PURCHASED ARE CHARACTERIZED AS “RESTRICTED SECURITIES” UNDER THE
U.S. SECURITIES LAWS AND THAT THE SHARES MAY BE RESOLD WITHOUT REGISTRATION ONLY
IN CERTAIN LIMITED CIRCUMSTANCES, AND THAT THE SHARES WHEN ISSUED TO THE
PURCHASER WILL BEAR THE RESTRICTED LEGEND RESTRICTING TRANSFER.  THE PURCHASER
IS EXPERIENCED IN PURCHASING SECURITIES THAT ARE NOT READILY TRANSFERABLE.


4.                  MISCELLANEOUS. 


A.                   SURVIVAL.  THE WARRANTIES, REPRESENTATIONS AND COVENANTS OF
THE PURCHASER AND AVRS CONTAINED IN THIS AGREEMENT SHALL SURVIVE THE EXECUTION
OF THIS AGREEMENT AND THE PURCHASE AND SALE OF THE SHARES.


B.                  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
IDENTICAL COUNTERPARTS, ALL OF WHICH SHALL BE CONSIDERED ONE AND THE SAME
AGREEMENT AND SHALL BECOME EFFECTIVE WHEN COUNTERPARTS HAVE BEEN SIGNED BY EACH
PARTY AND DELIVERED TO THE OTHER PARTY; PROVIDED THAT A FACSIMILE SIGNATURE
SHALL BE CONSIDERED DUE EXECUTION AND SHALL BE BINDING UPON THE SIGNATORY
THERETO WITH THE SAME FORCE AND EFFECT AS IF THE SIGNATURE WERE AN ORIGINAL, AND
NOT A FACSIMILE SIGNATURE.


C.                   HEADINGS.  THE HEADINGS OF THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE AND SHALL NOT FORM PART OF, OR AFFECT THE
INTERPRETATION OF, THE AGREEMENT.


IN WITNESS WHEREOF, AVRS and the Purchaser have executed this Agreement as of
the date first written above.

AVRS:

ADVANCED VOICE RECOGNITION SYSTEMS, INC.,
   a Nevada corporation



By:                                                                    
Name:     Walter Geldenhuys

Title:       President, CEO and CFO

Address:

Advanced Voice Recognition Systems, Inc
7659 E. Wood Drive                                                     

Scottsdale, Arizona 85260

Facsimile:  (480) 626-5378

 

PURCHASER:

 

By:                                                                    

Name:    

Title:                                                      

 

 

Address:

 

 

 

 